Exhibit A
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                               for the
                                                                 District of Arizona

              In the Matter of the Search of                                     )
         (Briefly describe the property to be searched                           )
          or identifj, the person by name and address)
                                                                                 )         Case No.                              rv,
 (1) 3300 E. Stella Ln; (2) 10647 N. SR89(A), Sedona;                            )
  (3) 5555 N. Casa Blanca Trial; (4) Safe Deposit Box                            )
       7375 E. Doubletree Ranch Rd, Scottsdale                                   )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifj1 the person or describe the
property to be searched and give its location):

  As described in Attachment A.
located in the     --------
                                                  District of   ------------
                                                                                     Arizona             , there is now concealed (identify the
person or describe the property to be seized):

 As set forth in Attachment B.

          The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                     Offense Description
        Title 18 U.S.C. Section 1952               Travel Act
        Title 18 U.S.C. Section 1956               Money Laundering Conspirarcy
        Title 18 U.S.C. Section 1957               Money Laundering
          The application is based on these facts:
        As set forth in Affidavit of FBI Special Agent Amy Fryberger incorporated herein by reference.

          0 Continued on the attached sheet.
          0 Delayed notice of __     days (give exact ending date if more than 30 days: _____                                    ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



   Reviewed by AUSA Margere :e~lrneter
                                                                                                  q f(r'(
                                                                                                        Applicant's signature
                                            ,,~
                                         - M,I'                                                       Amy Fryberger, SA FBI
                                                                                                        Printed name and title

Sworn to before me and signed in my presence.


Date:


City and state: Phoenix, Arizona                                                               U.S. Magistrate Judge Eileen S. Willett
                                                                                                        Printed name and title




                                                                                                                                  DOJ-BP-0004425794
                                          Attachment      A-1




        3300    East        Stella     Lane,   Paradise    Valley,   Arizona   85253




The residence          of    Michael     Lacey.
The location      to be searched          is described     as a multi       structure,
single   family     residence      located     in Paradise      Valley,     Arizona.
The address     is 3300 East Stella            Lane,   Paradise     Valley,      Arizona
85253.     The residence        is located       in a small     gated    community      and
has a gate across         the driveway.          The number 3300 is located             on
the mailbox     located       in front      of the residence,       near the road.
The front    of the residence           is covered     in desert      foilage.




                                                                                       DOJ-BP-0004425795
                                   Attachment     A-2




          10647    North   State   Route   89A,   Sedona,    Arizona    86336




A residence       owned by Creek     Hideaway     LLC.
The location       to be searched        is described    as a multi     structure,
single     family    residence     located   in Sedona,     Arizona.      The address
is 10647 North State           Route 89A, Sedona,       Arizona    86336.     The
residence      is located      on the west side of State         Route 89A, on
over one acre of land,           situated    on a creek.       The south,     east  and
north    sides    of the property        are surrounded     by six foot privacy
walls    and gates.




                                                                                 DOJ-BP-0004425796
                                      Attachment        A-3




   5555    North    Casa   Blanca     Drive,      Paradise       Valley,      Arizona      85253


A residence     owned by Ocotillo              Family   Trust,      in     care   of    James    and
Margaret    Larkin,  Trustees.
The location        to be searched        is described       as a multi      structure,
single    family      residence     located      in Paradise      Valley,    Arizona.
The address       is 5555 North Casa Blanca              Drive,     Paradise    Valley,
Arizona     85253.       The residence       is located      on the south        side of
the road and the number 5555 is located                     on the mailbox         located
in front     of the residence,          near the road.          The front      of the
residence      is white       in color,     has a U shaped        driveway    made of
rock and pavers          and is covered        in desert     foilage.




                                                                                                DOJ-BP-0004425797
                                         Attachment     A-4
    7375     East    Doubletree         Ranch   Road,   Scottsdale,   Arizona   85258


A safe     deposit     box   utilized       by Scott    Spear.
The location    to be searched    is described     as safe deposit   box
number 005007224,     held in the name of Scott       and Elona Spear.
The safe deposit     box is located     at Arizona   National  Bank, Gainey
Branch,    7375 East Doubletree     Ranch Road, Scottsdale,     Arizona
85258.




                                                                                   DOJ-BP-0004425798
                                                Attachment B

                                             Items To Be Seized

For the time period of January 1, 2010 through the present:

    1.   Evidence of wealth, assets, and real estate obtained from the illicit activity to include; notes,
         correspondence, and news articles related to prostitution, sex trafficking and/or Backpage and
       related entities.
    2. Documentation of any funds received from Backpage or other related companies and
       disposition of those funds.
    3.   Records of assets held domestically and outside the United States.
    4.   Records of international travel to include U.S. or Foreign Passports.
    5.   Records of domestic travel expenditures to include travel tickets, hotel bills, copies of receipts,
         credit card statements, comprising evidence of expenditures during the money laundering
         scheme.
    6.   Records and correspondence regarding assets, including insurance policies, loan documents,
         and personal financialstatements.
    7.   Records reflecting the acquisition or disposition of any residence, real property, vehicle, or other
       valuable asset.
    8. Documents reflecting tangible personal expenditures and personal investments, real estate
       transactions, and property purchases.
    9. Safe deposit box keys, storage locker keys and documents indicating the rental or ownership of
        ~uch units.
    10. United States or Foreign currency over $5,000 USO.
    11. Documents containing identification or association with any trusts, trust agreements, bank
        accounts, deeds, or any documents associated with trusts, trustee information, transfer of
        trusts, or any assets associated with trusts (including transfer of those assets) and email
        correspondence.
    12. Any property or proceed resulting from money laundering or international money laundering
        scheme to include computers, currencies, coins, precious metals, artwork, jewelry, home
        furnishings and vehicles.
    13. Documents containing identification or association with the acquisition or disposition of
         cryptocurrencies (digital currencies), to include currency exchange information, digital wallet
         information (access codes), private address information (private key information), and digital
         currency statement or account ledgers. Digital currency is generally stored in digital "wallets,"
         which essentially store the access codes that allows individuals to conduct digital currency
         transactions. To access digital currency, an individual must use a public address (or "public key")
         and a private address (or "private key"). The public address can be analogized to a bank account
         number, while the private key is like a password used to access an online account.

Electronic Data

The above described records may be stored on magnetic or electronic media including hard drive,
portable devices such as thumb drives or any other media capable of storing information in a form
readable by a computer. These records may also be stored on removable media digitally archived on
external hard drives, CDs, DVDs, digital tape, and other forms of backup media.




                                                                                                     DOJ-BP-0004425799
